Exhibit 10.2

GUARANTY

To induce I&G PEACHTREE CORNERS, L.L.C., a Delaware limited liability company
(“Landlord”) to enter into a certain Amendment (the “Amendment”), dated as of
July 17, 2006, to that certain lease (as amended, the “Lease”), dated as of
January 20, 2005 with XTEND NETWORKS, INC., a Delaware corporation (“Tenant”)
and for other good and valuable consideration, the receipt and sufficiency
whereof are hereby irrevocably acknowledged, VYYO INC., a Delaware corporation
(herein referred to as “Guarantor” hereby guaranties to Landlord the due and
punctual payment in full by Tenant (and not merely the collectibility), and the
full and faithful performance and observance by Tenant, of all of the
Obligations (defined below) under and pursuant to the Lease.  As used herein,
the term “Landlord” shall include its successors and assigns.  The Guarantor
shall cause the Obligations to be paid and performed under the same standards,
time schedules and other requirements set forth in the Lease; and in the absence
of such performance, Landlord shall have all of the rights and remedies against
the Guarantor as are set forth in the Lease or are available at law or equity. 
For purposes of this Guaranty, the term “Obligations” shall mean the full and
prompt payment and performance and observance of all covenants, conditions, and
agreements provided in the Lease to be performed and observed by Tenant, its
successors and assigns, including, but not limited to, the obligation to pay
rent under the Lease

1.             Guarantor represents and warrants to Landlord that neither the
execution and delivery of this Guaranty, nor compliance with the terms and
provisions hereof, will violate any presently existing provision of law or any
presently existing regulation, order, writ, injunction or decree of any court or
governmental department, commission, board, bureau, agency or instrumentality,
or will conflict or will be inconsistent with, or will result in any breach of,
any of the terms, covenants, conditions or provisions of, or constitute a
default under, any agreement, document or charter to which Guarantor is a party
or by which Guarantor is bound.

2.             Guarantor is duly organized, validly existing and in good
standing under the laws of the state of its formation, and duly qualified and in
good standing under the laws of each other state in which its activities require
that it be qualified.  Guarantor has executed and delivered this Guaranty
pursuant to proper authority duly granted.  Guarantor warrants and represents to
Landlord that such Guarantor is not, and shall not become, a person or entity
with whom Landlord is restricted from doing business with under regulations of
the Office of Foreign Asset Control (“OFAC”) of the Department of the Treasury
(including, but not limited to, those named on OFAC’s Specially Designated and
Blocked Persons list) or under any statute, executive order (including, but not
limited to, the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action and is not and shall not engage in any
dealings or transaction or be otherwise associated with such persons or
entities.

3.             The financial statements furnished on behalf of Guarantor to
Landlord in connection with this Guaranty or the Lease (a) are true and correct
in all material respects, (b) have been prepared in accordance with generally
accepted accounting principles consistently applied, and (c) present fairly the
financial condition of Guarantor as of the date thereof.  No material adverse
change has occurred in the financial condition of [such] Guarantor since since
the Form 10-Q filed by Guarantor for its quarter ended March 31, 2006 and except
as may be described in any Form 8-K filed with the Securities and Exchange
Commission since such date.

4.             The liability of Guarantor hereunder shall in no way be affected,
diminished or released by any extension of time or forbearance that may be
granted by Landlord to Tenant or any waiver by Landlord under the Lease or by
the acceptance by Landlord of additional security for performance of the Lease
or any release, substitution or changes in any such security, failure to perfect
a security interest in Tenant’s property or impairment of collateral, or by any
modifications, amendments or extensions of the Lease. Guarantor expressly agrees
that Landlord may, in its sole and absolute discretion, without notice to or
further consent of such Guarantor, and without in any way releasing, affecting,
or impairing the obligations and liabilities of such Guarantor hereunder:

1


--------------------------------------------------------------------------------




(a)           Waive compliance with any of the terms of the Lease;

(b)           Modify, amend, or change any provisions of the Lease by agreement
between Tenant and Landlord;

(c)           Grant extensions or renewals of the Lease or effect any release,
compromise, or settlement in connection therewith;

(d)           Assign or otherwise transfer all or part of its interest in the
Lease, Premises, or this Guaranty or any interest therein or herein; and

(e)           Consent to any assignment, subletting, conveyance, or other
transfer of all or any part of the interest of Tenant in the Lease.

5.             If Tenant holds over beyond the term of the Lease, Guarantor’s
obligations hereunder will extend and apply with respect to the full and
faithful performance and observance of all of the covenants, terms, and
conditions of the Lease and of any such modification thereof and any such
holding over period.

6.             Landlord, in its sole discretion, may waive or release any
provision or provisions of the Lease as Landlord may deem proper or desirable,
without any notice to or further assent from Guarantor and without in any manner
impairing or affecting this Guaranty as to any provision(s) not so waived or
released or any of the Guarantor’s obligations hereunder.

7.             Landlord may enforce this Guaranty without the necessity at any
time of resorting to or exhausting any other remedy or any other security or
collateral and without the necessity at any time of having recourse to any of
its rights or remedies under the Lease, and without the necessity of proceeding
against Tenant.

8.             Guarantor does not require and hereby waives all notices of
Tenant’s nonpayment, nonperformance, or nonobservance of the covenants, terms
and conditions of the Lease.  Guarantor hereby expressly waives all notices and
demands otherwise required by law which Guarantor may lawfully waive.

9.             In the event of a default under the Lease, Landlord may pursue,
concurrently or successively, all rights and remedies available to it pursuant
to the Lease, and the exercise of any of its rights or the completion of any of
its remedies shall not constitute a discharge of any obligations of the
Guarantor hereunder.

10.           The liability of the Guarantor hereunder or any remedy for the
enforcement hereof shall in no way be affected by (a) the release or discharge
of Tenant in any creditors’, receivership, bankruptcy or other proceedings, (b)
the impairment, limitation or modification of the liabilities of Tenant to
Landlord or the estate of Tenant in bankruptcy, or of any remedy for the
enforcement of Tenant’s said liability under the Lease, resulting from the
operations of any present or future provision of Title 11 of the United States
Code or other statute or from the decision in any court or (c) the rejection or
disaffirmance of the Lease in any such proceedings.

11.           Guarantor agrees to pay to Landlord promptly upon request all
costs and expenses (including, without limitation, reasonable attorneys’ fees
and legal costs) paid or incurred by Landlord in endeavoring to collect on this
Guaranty, or any part thereof, and in enforcing this Guaranty or any of the
Guarantor’s obligations hereunder.

12.           No delay on the part of Landlord in the exercise of any right or
remedy shall operate as a waiver thereof, and no single or partial exercise by
Landlord of any right or remedy shall preclude other or further exercise thereof
or the exercise of any other right or remedy.  No action of Landlord permitted
hereunder shall in any way affect or impair the rights of Landlord and the
obligations of the Guarantor under this Guaranty.

2


--------------------------------------------------------------------------------




13.           Landlord and Tenant, without notice to or consent by the
Guarantor, may at any time or from time to time enter into such modifications,
extensions, amendments or other covenants respecting the Lease as they may deem
appropriate and the Guarantor will not be released thereby, but will continue to
be fully liable for the payment and performance of the Obligations of Tenant
under the Lease as so modified, extended or amended.

14.           Guarantor hereby expressly waives:

(a)                                  notice of the acceptance by Landlord of
this Guaranty,

(b)                                 all diligence in collection or protection of
or realization upon the Obligations or any thereof, any obligation hereunder, or
any security for or guaranty of any of the foregoing,

(c)                                  its right to enforce any remedies Landlord
now has, or later may have, against the Tenant,

(d)                                 any right to participate in any security now
or hereafter held by Landlord, and

(e)                                  all suretyship defenses and suretyship
rights of every nature otherwise available.

Until all of the Obligations are fully paid and performed and observed and
Tenant has no further Obligations, Guarantor hereby expressly (a) waives any
right of subrogation, reimbursement, contribution or indemnification against
Tenant, whether such right arises in equity, under contract, by statute, under
law or otherwise, and (b) subordinates any liability or indebtedness of Tenant
now or hereafter held by Guarantor to the obligations of Tenant to Landlord
under the Lease.

15.           Insofar as the payment by Tenant of any sums of money to Landlord
is involved, this Guaranty is a guaranty of payment and not of collection, and
shall remain in full force and effect until payment in full of all sums payable
under the Lease.  Guarantor waives any right to require that Landlord bring any
legal action against Tenant before, simultaneously with, or after enforcing its
rights and remedies hereunder against Guarantor. This Guaranty shall in all
respects be a continuing guaranty, and shall remain in full force and effect
notwithstanding, without limitation, the dissolution of Tenant until fulfillment
of all of the Obligations.  If at any time any part of any payment previously
applied by Landlord to any of the Obligations is rescinded or returned by
Landlord for any reason, including the insolvency, bankruptcy or reorganization
of Tenant or any other party, such Obligations shall be deemed to have continued
in existence to the extent that such payment is rescinded or returned, and this
Guaranty shall be reinstated as to such Obligations as though such prior
application by Landlord had not been made.  No notice of discontinuance given by
Guarantor shall affect or impair any of the agreements or obligations of
Guarantor hereunder, and all of the agreements and obligations of Guarantor
under this Guaranty shall, notwithstanding any notice of discontinuance, remain
fully in effect until the conditions set out in the preceding sentence have been
satisfied.

16.           This Guaranty may not be modified, amended, revised, revoked,
terminated, changed or varied in any way whatsoever except by the express terms
of a writing signed by the party or parties sought to be bound thereby.

17.           Any notices that Landlord or the Guarantor may require, or may
desire, to give hereunder shall be in writing and shall be deemed to have been
given upon receipt or, if mailed by registered or certified mail, on the third
day after being deposited in the United States mail, postage prepaid.  Unless
otherwise notified in writing, the party giving the notice shall use the
addresses of Landlord and, in the case of the Guarantor, Tenant set forth in the
Lease.

3


--------------------------------------------------------------------------------




18.           All of the representations, warranties, undertakings, agreements
and covenants herein contained and the obligations hereunder shall be binding
upon Guarantor and its heirs, executors and legal and personal representatives,
and upon its successors and assigns.

19.           Guarantor represents and warrants that this Guaranty has been duly
authorized by all necessary corporate action on Guarantor’s part, has been duly
executed and delivered by a duly authorized officer, and constitutes Guarantor’s
valid and legally binding agreement in accordance with its terms.

20.           This Guaranty has been delivered in Norcross, Georgia, and shall
be governed by and construed in accordance with the laws of the State of Georgia
applicable to agreements made and to be wholly performed within the State of
Georgia.  Guarantor hereby consents to the jurisdiction of any competent court
within Gwinnett County, Georgia.  It is mutually agreed that Landlord and
Guarantor hereby waive trial by jury in any action, proceeding or counterclaim
brought by either against the other as to any matters arising out of or in any
way connected with this Guaranty.

21.           Wherever possible each provision of this Guaranty shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Guaranty shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Guaranty.

IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be executed and
delivered as of this 17 day of July, 2006.

GUARANTOR: VYYO INC., a Delaware corporation

 

 

 

 

 

/s/ Avner Kol

 

 

 

 

By: Avner Kol

 

Title: Chief Operating Officer

 

4


--------------------------------------------------------------------------------